United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-2089
Issued: March 13, 2014

Case Submitted on the Record

ORDER GRANTING MOTION TO REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 12, 2013 appellant filed an appeal with the Board of an August 22, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
wage-loss compensation from January 26 to 31, 2013. The appeal was docketed as No. 13-2089.
On December 19, 2013 the Director of OWCP filed a motion to remand the case. The
motion stated that the Director was persuaded that the case was not in posture for decision. The
Director agreed with appellant that the medical evidence from the attending internist, Dr. Ronald
Hickombottom, was sufficient to establish an employment-related disability for the period
claimed.
The Board has reviewed the record and finds that the Director’s motion should be
granted. Accordingly, the case will be remanded to OWCP for calculation and payment of
appellant’s requested compensation benefits in accord with the motion to remand.

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 22, 2013 is set aside and the case remanded to further
action consistent with this order of the Board.
Issued: March 13, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

